United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                           August 31, 2004
                                   FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                            No. 03-60467
                                          Summary Calendar


RAYMOND NAZIEN,


                               Petitioner,

                                                        versus


JOHN ASHCROFT, U. S. ATTORNEY GENERAL,


                               Respondent.

                         ---------------------------------------------------------
                               Petition for Review of an Order of the
                                    Board of Immigration Appeals
                                        BIA No. A18-800-891
                         ---------------------------------------------------------

Before WIENER, BENAVIDES AND STEWART, Circuit Judges.

PER CURIAM:*

       Raymond Nazien, a native of Haiti, petitions for review of the decision of the Board of

Immigration Appeals (BIA) finding him removable under 8 U.S.C. § 1227(a)(2)(A)(iii) and 8 U.S.C.

§ 1101(a)(43)(B). Nazien also seeks review of the BIA’s denial of his motion to remand for

consideration of new evidence to support his claim that he is a citizen of the United States.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       This court does not have jurisdiction to review a final order of removal of an alien who is

removable for being convicted of certain criminal offenses. See 8 U.S.C. § 1252(a)(2)(C). This court

does have “jurisdiction to review jurisdictional facts and determine the proper scope of its own

jurisdiction.” Flores-Garza v. INS, 328 F.3d 797, 802 (5th Cir. 2003).

       Nazien does not challenge the BIA’s determination that he is removable for being convicted

of a criminal offense. Nazien argues that the BIA erred in finding that he was not a citizen under 8

U.S.C. § 1433. As the BIA found, the record contains no evidence that Nazien’s father filed an

application seeking to make Nazien a citizen after Nazien’s father was naturalized in 1973. There is

no substantial issue of fact that, if resolved in his favor, would show that Nazien is not an alien. See

8 U.S.C. § 1252(b)(5). Accordingly, this court is without jurisdiction to review the BIA’s order. See

Balogun v. Ashcroft, 270 F.3d 274, 277-78 (5th Cir. 2001).

       Nazien argues for the first time on appeal that he is a “national” of the Unites States because

his parents intended that he become a citizen. Nazien’s failure to raise this claim before the BIA

deprives this court of jurisdiction over the issue. 8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d
448, 452- 453 (5th Cir. 2001).

       Nazien’s petition for review is DISMISSED for lack of jurisdiction.




                                                 -2-